In the
    United States Court of Appeals
                 For the Seventh Circuit
                          ____________

No. 02-2964
PHILOMENA IWEKA NWAOKOLO,
                                                        Petitioner,
                                 v.

IMMIGRATION AND NATURALIZATION SERVICE,
                                                       Respondent.
                          ____________
                    Petition for Review of an Order
                 of the Board of Immigration Appeals
                            No. A27-226-360
                          ____________
                ON MOTION FOR STAY OF REMOVAL
                          ____________
                   DECIDED DECEMBER 27, 2002Œ
                          ____________

    Before POSNER, RIPPLE and MANION, Circuit Judges.
   PER CURIAM. Philomena Nwaokolo asks that we stay her
removal pending review of the denial of her petition to
reopen the removal proceedings. We conclude that venue
is proper in this court and that a stay is appropriate pend-
ing our plenary review of this matter. In our view, Ms.
Nwaokolo has met her burden of establishing that she
has a better than negligible chance of prevailing on the
merits and that she and her daughter, an United States


Œ
    This opinion originally was released in typescript form.
2                                                No. 02-2964

citizen, will suffer irreparable injury if she is removed from
the United States at this time. More precisely, she has
demonstrated that the INS has failed to consider that her
four-year old United States citizen daughter will be sub-
jected to the brutal practice known as female genital mu-
tilation (commonly referred to as “FGM”) if she must ac-
company her mother to Nigeria.


                              I
  Ms. Nwaokolo, a native and citizen of Nigeria, legally
entered the United States in the early 1980s on an F-2 visa
for spouses or children of academic students. When Ms.
Nwaokolo accepted employment as a nursing aid in viola-
tion of the terms of the visa, the INS commenced deporta-
tion proceedings against her. The immigration judge (“IJ”)
ordered Ms. Nwaokolo deported, but granted her volun-
tary departure through May 1986. Ms. Nwaokolo did not
appeal the IJ’s order, but she failed to depart.
   In October 1996, Ms. Nwaokolo, by then the mother of
two sons and a daughter, obtained counsel and began her
efforts to obtain permission to remain in this country. She
twice moved to reopen her case, but an IJ denied both
motions, one in February 1997 and one in August 1997. The
Board of Immigration Appeals (“BIA”) affirmed, and Ms.
Nwaokolo did not petition for review. In July 1999, Ms.
Nwaokolo (again through counsel) filed a third motion
to reopen her case under 8 C.F.R. §§ 3.2 and 208.18(b)(3)
(ii)(A), this time seeking protection under the Convention
Against Torture and Other Cruel, Inhuman or Degrading
Treatment or Punishment, as implemented by the INS, see
8 C.F.R. § 208.16(c). Ms. Nwaokolo claimed that she and
her thirteen-year old daughter Rachel, a United States citi-
zen who has spent her entire life in this country, would
No. 02-2964                                                 3

be subjected to FGM if Ms. Nwaokolo were deported to
Nigeria. In May 2001, the BIA denied the motion but
granted Ms. Nwaokolo a stay of deportation through
March 6, 2002. The BIA opined that Ms. Nwaokolo “offered
no evidence or claim that she would be tortured in Nige-
ria.” A.R. 118. The BIA decision includes no discussion of
FGM and does not mention Rachel. Ms. Nwaokolo did
not seek review of the BIA’s decision.
  In February 2002, Ms. Nwaokolo filed a fourth motion to
reopen her case on the ground that her circumstances
had changed, see 8 C.F.R. § 3.2(c)(3)(ii), since she filed her
third motion to reopen. It is this motion that gives rise to
Ms. Nwaokolo’s petition for review and stay motion. In
the motion, Ms. Nwaokolo reasserted her claim under the
Convention Against Torture, but this time with respect
to her second daughter Victoria (who was not yet born
when Ms. Nwaokolo first asserted her torture claim). Ms.
Nwaokolo cited as changed circumstances (1) Victoria’s
birth in October 1999, (2) an unpublished November 23,
2001, decision wherein the BIA granted a motion to re-
open under circumstances substantially similar to Ms.
Nwaokolo’s, and (3) new legal protections and remedies
under the Convention Against Torture. Along with her
motion, Ms. Nwaokolo presented a State Department
memorandum describing FGM and the serious physical
and psychological injury that the procedure inflicts on
those subjected to it. Ms. Nwaokolo also tendered Coun-
try Reports on Human Rights Practices for 2000, S. Rep.
No. 107-32 (2001), authored by the State Department,
which confirms that FGM remains “widely practiced” in
Nigeria. The BIA denied the motion to reopen on June 28,
2002, concluding that (1) the applicable regulations limit
an alien to one motion to reopen absent changed circum-
stances, see 8 C.F.R. § 3.2(c)(2), and (2) Ms. Nwaokolo
failed to establish that she should be excepted from the
4                                               No. 02-2964

one-motion limit based on changed circumstances because
she was simply reasserting the same claim that the BIA
had rejected when it denied her third motion to reopen.
The BIA decision is again silent about FGM and includes
no discussion of Ms. Nwaokolo’s daughter Victoria.
  Thereafter, Ms. Nwaokolo filed her petition for review
in this court and requested that we stay her removal pend-
ing resolution of the petition. We ordered a temporary stay
to allow the parties to more thoroughly brief the issues
raised in the stay motion. When the parties filed their
briefs, a potential problem came to our attention: The IJ
who originally decided Ms. Nwaokolo’s case was sitting
in St. Paul, Minnesota, which is within the jurisdiction of
the United States Court of Appeals for the Eighth Circuit.
We therefore ordered the parties to brief the question
whether this case should be transferred to the Eighth
Circuit. The parties have filed their briefs on that issue,
and we conclude that venue is proper in this circuit and
that a stay pending resolution of Ms. Nwaokolo’s petition
for review is appropriate.


                             II
A. Venue
  Section 1252(b)(2) of Title 8 of the United States Code,
entitled “Venue and forms,” provides that a “petition for
review shall be filed with the court of appeals for the
judicial circuit in which the immigration judge completed
the proceedings.” Ms. Nwaokolo maintains that § 1252(b)(2)
is merely a venue provision that, read properly, does not
require us to transfer this case. Specifically, Ms. Nwaokolo
argues that (1) her motion to reopen was filed and decided
in Chicago, Illinois, so that the “proceedings” at issue were
“completed” in the Seventh Circuit, and (2) even if the pro-
No. 02-2964                                                   5

ceedings were completed in the Eighth Circuit, the INS has
waived its objection to venue here.
  The INS takes a different approach. In its view, Ms.
Nwaokolo’s “underlying case before the immigration
judge began and ended prior to April 1, 1997. In light of
this, the case is governed by the transition rules for judicial
review as set forth in Section 309(c)(4)(D) of [IIRIRA].”
Response at 2 (internal citations omitted). The transitional
rules, in turn, apply the venue rule of § 1252(b). The INS
further maintains that § 1252(b) is not only a venue re-
quirement, but also a jurisdictional requirement. Con-
sequently, the INS argues, jurisdiction over Ms. Nwaokolo’s
petition lies only with the Eighth Circuit—the circuit in
which the underlying deportation proceedings were con-
cluded.
  It is true that Ms. Nwaokolo’s case “began and ended
prior to April 1, 1997.” However, it is also true that Ms.
Nwaokolo’s proceedings were commenced, and a final
order of deportation was first entered, prior to October 31,
      1
1996. Consequently, Ms. Nwaokolo’s petition is not gov-
erned by the transition rules, but by the former judicial
review provision, 8 U.S.C. § 1105a. See Kalaw v. INS, 133
F.3d 1147, 1150 (9th Cir. 1997).
  The former judicial review provision stated that “the
venue for any petition for review under this section shall
be in the judicial circuit in which the administrative pro-
ceedings before a special inquiry officer were conducted


1
  An IJ first found Ms. Nwaokolo deportable on December 11,
1985. See A.R. 220-22. Ms. Nwaokolo did not appeal this deci-
sion to the BIA; consequently, the order became a final order
of deportation after the expiration of ninety days (the time for
appeal), see 8 U.S.C. § 1101(a)(47)(B).
6                                                 No. 02-2964

in whole or in part . . . .” 8 U.S.C. § 1105a (1994). In this
case, part of the proceedings were conducted in this cir-
cuit. That is because Ms. Nwaokolo’s motion to reopen is
part and parcel of her deportation proceedings. Cf. Chow
v. INS, 113 F.3d 659, 664 (7th Cir. 1997) (“Congress has
not clearly expressed an intent to depart from the long
line of Supreme Court and appellate court decisions in-
terpreting ‘order of deportation’ to include orders denying
motions to reconsider and reopen.”), abrogated on other
grounds by LeGuerre v. Reno, 164 F.3d 1035 (7th Cir. 1998).
The record reveals that in October 1996 the Executive Of-
fice for Immigration Review advised Ms. Nwaokolo that
her case was “under the administrative control of the
Immigration Court in Chicago, Illinois,” and instructed
Ms. Nwaokolo to “submit appropriate documents to that
office.” It therefore is apparent that the INS had trans-
ferred Ms. Nwaokolo’s deportation proceedings to its
Chicago office. See 8 C.F.R. § 3.2(i) (“If the order [from the
BIA disposing of a motion to reopen] directs a reopening
and further proceedings are necessary, the record shall
be returned to the Immigration Court or the officer of the
Service having administrative control over the place where
the reopened proceedings are to be conducted.”). Thus,
the proceedings were conducted “in part” in Chicago
where Ms. Nwaokolo was directed to make her filings,
and venue for Ms. Nwaokolo’s petition for review lies
with this court.
  Even if the INS is incorrect, and the operative “final
order” is the BIA’s denial of Ms. Nwaokolo’s fourth mo-
tion to reopen issued on June 28, 2002, the same result
obtains. In that case, the transition rules of IIRIRA would
apply because they set forth the venue requirements for
deportation and exclusion cases in proceedings on April 1,
1997 and in which a final order was issued on or after
October 31, 1996. The transition rule states that “the petition
No. 02-2964                                                     7

for review shall be filed with the court of appeals for the
judicial circuit in which the administrative proceedings
before the special inquiry officer or immigration judge
were completed.” With respect to the BIA’s denial of Ms.
Nwaokolo’s fourth motion to reopen, the operative final
order under this scenario, the proceedings before the
immigration judge were completed in Chicago. Conse-
quently, even assuming a later-in-time final order, venue
still lies with this court.
  In any event, the INS has waived any objection to venue
in this circuit by failing to object to this court’s considera-
tion of the case until we requested briefing on the transfer
question months after Ms. Nwaokolo filed her petition
and stay motion. Willis v. Caterpillar, Inc., 199 F.3d 902, 905
(7th Cir. 1999) (stating that party waives venue if it
                                         2
fails to timely object on that ground).


2
   As noted above, the INS urges us to conclude that § 1252(b)(2)
is a jurisdictional provision and argues that, because the IJ ini-
tially decided this case in the Eighth Circuit, only that court
has jurisdiction to consider Ms. Nwaokolo’s petition for review.
Although some courts have used the term “jurisdictional” in
reference to § 1252(b)(2), see, e.g., Hyun Min Park v. Heston, 245
F.3d 665, 666 (8th Cir. 2001); Rodriguez v. Reno, 178 F.3d 1139,
1144 (11th Cir. 1999), we think it is clearly a venue provision.
As an initial matter, the above-cited cases offer no rationale
that supports construing § 1252(b)(2) to deprive any circuit
court of appeals of subject matter jurisdiction over any petition
for review. Cf. Drakes v. Zimski, 240 F.3d 246, 247 (3d Cir. 2001)
(characterizing § 1252(b)(2) as a “jurisdictional bar” to filing
petitions for review in federal district court).
   Moreover, we have held that comparable provisions in oth-
er statutes are venue and not jurisdictional provisions. See State
of New York v. Envtl. Prot. Agency, 133 F.3d 987 (7th Cir. 1998)
                                                   (continued...)
8                                                      No. 02-2964

B. The Merits
  A movant seeking a stay of deportation must show (1)
“some” likelihood that her petition for review will suc-
ceed on the merits; (2) that irreparable harm will occur if
the stay is denied; (3) that the potential harm to the mov-
ant outweighs the harm the INS will suffer if a stay is
granted; and (4) that a stay serves the public interest.


2
  (...continued)
(holding that § 7607(b)(1) of the Clean Air Act, which re-
quires “nationally applicable” petitions for review to be filed
in the D.C. Circuit and “locally or regionally applicable” petit-
ions to be filed in the regional circuits, is a venue provision).
In State of New York, we explained the difference between ven-
ue and jurisdictional provisions as follows:
    Provisions specifying where a suit shall be filed, as dis-
    tinct from specifying what kind of court or other tribunal it
    shall be filed in, are generally considered to be specifying
    venue rather than jurisdiction. It would be usurpative for
    a federal court to assert jurisdiction over a case that the
    Constitution or statute had consigned to a state court, or
    even for a federal district court to assert jurisdiction over
    a case that should have been brought in a federal court
    of appeals . . . . But it is not usurpative for one federal court
    of appeals to assert jurisdiction . . . over a case that it
    would have been authorized to adjudicate if only the ef-
    fects of the order sought to be reviewed had been felt
    in one part of the country rather than another.
133 F.3d at 990 (citations omitted); see also Sprague v. King, 23
F.3d 185, 188 (7th Cir. 1994) (“[T]hat [the APA] directs claims . . .
to the federal circuit rather than to the district courts and re-
gional courts of appeals, is more in the nature of a venue rule . . .
than of a limitation on jurisdiction.”). We believe that State of
New York and Sprague control and, accordingly, that § 1252(b)(2)
is a venue and not a jurisdictional provision.
No. 02-2964                                                9

Sofinet v. INS, 188 F.3d 703, 706-07 (7th Cir. 1999). To sat-
isfy the likelihood-of-success prong, Ms. Nwaokolo need
only show that her chances of success are “better than
negligible.” Id. We have described the Sofinet analysis as
a “sliding scale.” Id. Thus, the more likely it is that Ms.
Nwaokolo will succeed on the merits, the less the balance
of irreparable harm needs to weigh in her favor; similarly,
the less likely success is, the more the balance of harm
must weigh in her favor. Id.
   To prevail on her petition for review, Ms. Nwaokolo
must demonstrate that the BIA abused its discretion in
denying her motion to reopen. See Arreola-Arellano v. INS,
223 F.3d 653, 655 (7th Cir. 2000). Our review is “limited to
whether the discretion was actually exercised and whether
it was exercised in an arbitrary or capricious manner.”
Akinyemi v. INS, 969 F.2d 285, 288 (7th Cir. 1992). We shall
reverse the BIA’s decision if it was made “without a ra-
tional explanation.” Mansour v. INS, 230 F.3d 902, 907 (7th
Cir. 2000); Akinyemi, 969 F.2d at 288.


                 1. Likelihood of Success
  We believe that Ms. Nwaokolo has a better than negli-
gible chance of meeting her burden on appeal. “[T]he
exercise of discretion in a particular case necessarily re-
quires [the BIA’s] consideration of all facts and circum-
stances involved.” Akinyemi, 969 F.2d at 289. We have
recognized that when an alien minor’s parents are deported,
the minor “will have to follow his parents into exile . . .
he is constructively deported and should therefore, one
might suppose, be entitled to ask—or more realistically
his parents’ lawyer should be entitled to ask on his
behalf—for [discretionary relief].” Salameda v. INS, 70 F.3d
447, 451 (7th Cir. 1995). The INS offers no reason why Vic-
10                                                No. 02-2964

toria, a United States citizen with a fundamental right to
be in this country, see Schneider v. Rusk, 377 U.S. 163, 167
(1964), should be entitled to any less consideration from
the BIA or this court, especially when she faces not sim-
ply the hardship of living in another country, but, despite
her United States citizenship and her age, the prospect
of torture in that country. It is arguable, therefore, that the
BIA abused its discretion in denying Ms. Nwaokolo’s
motion to reopen if it failed to consider the threat that four-
year old Victoria will be subjected to FGM as a direct
consequence of the decision to remove her mother. Cf. Casem
v. INS, 8 F.3d 700, 702-03 (9th Cir. 1993) (citing author-
ity from the Third, Fifth and Ninth Circuits holding that
the exercise of discretion requires the BIA to consider “all
relevant factors” and that the BIA abused its discretion
in failing to consider the relevant factor of the hardship to
United States citizen children that would result from de-
portation of alien parents).
  The record before us offers no reason to believe that
the BIA ever considered the threat to Victoria from the
widespread practice of FGM in her mother’s home coun-
try of Nigeria. The BIA concluded that Ms. Nwaokolo
failed to show changed circumstances based on its conclu-
sion that it already had considered and rejected Ms.
Nwaokolo’s claim that she and her elder daughter Rachel
would become victims of FGM if she is removed to Nige-
ria. We find this reasoning problematic in two respects.
First, the BIA did not consider at all the effect that remov-
ing her mother would have on Rachel. The BIA’s written
denial of Ms. Nwaokolo’s third motion to reopen con-
cludes only that Ms. Nwaokolo “offered no evidence or
claim that she would be tortured in Nigeria,” A.R. 118; the
decision is devoid of any discussion of the threat that
Rachel would be subjected to FGM. Second, even if we were
to speculate from its silence that the BIA had evaluated
No. 02-2964                                                11

the threat to Rachel in refusing to reopen proceedings as
to Ms. Nwaokolo, that would not in our view consti-
tute consideration of the threat to Victoria.
  Our view is informed by an understanding of how
FGM is practiced in Nigeria, which information we take
from the State Department’s reports on the subject. Ms.
Nwaokolo presented some of this information to the BIA.
Regardless, we can take judicial notice of the State Depart-
ment’s reports on current country conditions that the BIA
failed to consider and that are crucial to our decision. See
Meghani v. INS, 236 F.3d 843, 848 n.1 (7th Cir. 2001); Dobrota
v. INS, 195 F.3d 970, 973 (7th Cir. 1999). According to the
State Department, at all times during Ms. Nwaokolo’s
efforts to have the BIA consider the threat that her daugh-
ters would be subjected to FGM, the ritual was widely
practiced and legal in Nigeria; indeed, 60 to 90 percent
of the female population of Nigeria are subjected to it
“anytime from a few days after birth to a few days after
death.” See Nigeria: Report on Female Genital Mutilation
(FGM) or Female Genital Cutting (FGC), June 1, 2001, Dep’t
St. Bull., available at http:/www.state.gov/g/wi/rls/rep/
crfgm/10106.htm. FGM is a horrifically brutal procedure,
often performed without anesthesia. See id. According to
the State Department memorandum that Ms. Nwaokolo
attached to her motion to reopen,
    Female Genital Mutilation (FGM) is the removal or
    infibulation (or both) of whole or part of the exter-
    nal female genitals (clitoris, labia minora, and labia
    majora). The procedure can include sewing the vagina
    almost completely closed after the genitals are re-
    moved (infibulation) . . . .
    The World Health Organization and other United
    Nations organizations, as well as the United States
    government, recognize that FGM has very serious
12                                                No. 02-2964

     effects on the health of women and girls. Immediate
     complications of FGM include severe pain, shock,
     hemorrhage, urine retention, ulceration of the genital
     region, and injury to the adjacent tissue. Hemorrhage
     and infection can cause death.
     Long term consequences of FGM include cysts and
     abscesses, keloid scar formation, painful intercourse,
     and sexual dysfunction. The most extreme forms of
     FGM can cause infertility, and may also cause an
     increase in the risk of stillbirths and maternal deaths.
     Psychological consequences of FGM in childhood can
     include behavior disturbances and loss of trust and
     confidence in caregivers. As adults, these women
     may suffer feelings of incompleteness, anxiety, depres-
     sion, chronic irritability, and frigidity, and may experi-
     ence marital conflicts.
See A.R. at 110-11. Further, FGM seems deeply embedded
in Nigerian culture. “Nigerians continue this practice out
of adherence to a cultural dictate that uncircumcised wom-
en are promiscuous, unclean, unmarriageable, physically
undesireable and/or potential health risks to them-
selves and their children, especially during childbirth.” See,
infra, Nigeria: Report on Female Genital Mutilation (FGM)
or Female Genital Cutting (FGC). The BIA itself has ex-
pressly recognized the prevalence and brutality of FGM:
     This practice [FGM] clearly inflicts harm or suffering
     upon the girl or woman who undergoes it. FGM is
     extremely painful and at least temporarily incapacitat-
     ing. It permanently disfigures the female genitalia. FGM
     exposes the girl or woman to the risk of serious, po-
     tentially life-threatening complications. These include,
     among others, bleeding, infection, urine retention,
     stress, shock, psychological trauma, and damage to
No. 02-2964                                                13

    the urethra and anus . . . . [I]t remains practically true
    that [African] women have little legal recourse and
    may face threats to their freedom, threats or acts of
    physical violence, or social ostracization for refusing
    to undergo this harmful traditional practice or attempt-
    ing to protect their female children.
In re Kasinga, 21 I. & N. Dec. 357, 361-62 (BIA 1996) (holding
that fear of FGM is a basis for seeking asylum).
  Based on our understanding of FGM as practiced in
Nigeria and on the age difference between Rachel and
Victoria, we believe that, contrary to the INS’ assertion
that the BIA considered Victoria’s interests when it denied
Ms. Nwaokolo’s third motion to reopen, the threat FGM
poses to Victoria is qualitatively different from that to
Rachel. Unlike Rachel, who was born July 18, 1985, and
as a seventeen-year old could conceivably remain in this
country, Victoria was born October 1, 1999, and as a four-
year old will presumably have no choice but to depart
with Ms. Nwaokolo to Nigeria. Rachel, who was thirteen
years old when Ms. Nwaokolo argued to the BIA that the
threat to Rachel from FGM was reason to reopen her case,
was already more capable, both physically and mentally,
of resisting FGM than Victoria would be now at age four.
Victoria also would have to live with the threat of FGM
for many years before she could choose to return to the
United States, a much longer period of time than Rachel
would have to face the threat, if the INS effectively com-
pels both girls to involuntarily relocate to Nigeria despite
their United States citizenship.
  In short, we think it obvious that, even if the BIA had
considered and rejected the threat to Rachel from FGM
(and there is no indication that this consideration occurred),
that fact would not dispose of the threat to Victoria, which
involves a different set of circumstances. As a result, Ms.
14                                             No. 02-2964

Nwaokolo has a colorable argument that the BIA abused
its discretion when it (1) failed to consider the State De-
partment’s reports on current conditions in Nigeria, and
(2) concluded without explanation, and in the face of its
own recognition in Kasinga of the serious threat FGM poses
to its victims, that Rachel’s and Victoria’s interests are
one in the same. See Mansour, 230 F.3d at 907 (holding
that BIA abused discretion in denying Iraqi alien’s motion
to reopen under CAT without addressing a State Depart-
ment report suggesting that the Iraqi government has
engaged in abuses against Assyrian Christians like peti-
tioner and stating that silence regarding the report indi-
cated that BIA did not afford a complete review to Iraqi
alien’s claim); see also Abassi v. INS, 305 F.3d 1028, 1031
(9th Cir. 2002) (holding that BIA abused discretion in fail-
ing to consider State Department’s easily obtainable re-
ports on current country conditions even though appli-
cant failed to attach report to asylum application).


            2. The Remaining Sofinet Factors
   When we consider the foregoing along with the other
Sofinet factors, the propriety of a stay becomes even clear-
er. The severity of the harm that Ms. Nwaokolo, Rachel,
and Victoria face if Ms. Nwaokolo is removed to Nigeria
is obvious. The harm to the INS if we grant a stay is negli-
gible. It is true that a stay will result in some delay in
the INS’ efforts to remove Ms. Nwaokolo. However, we
find it significant that, according to the record, the INS
has known for years exactly where Ms. Nwaokolo resides
and has not actively sought to expedite her removal.
  Finally, a stay promotes the public’s compelling inter-
est in ensuring that minor United States citizens are not
forced into exile to be tortured. This compelling interest
is magnified here because neither Rachel nor Victoria
No. 02-2964                                                15

has ever been represented by counsel or has ever had their
interests considered by the BIA or any court. Nor is there
any evidence in the record that the INS has ever notified
responsible state authorities of the departure of these
minor United States citizens to a country where they would
be in immediate danger of significant harm. The govern-
ment could never do to these girls in this country what
the INS seems all too willing to allow to happen to them
in Nigeria. At a minimum, the issues we have discussed
here deserve a full airing by way of a petition for review.
  Accordingly, we GRANT Ms. Nwaokolo’s stay motion
and order that her removal be STAYED pending resolu-
tion of the petition for review. Additionally, we DIRECT
the parties to brief, in addition to any other issues they
choose to address in their merits briefs, the following ques-
tions:
    1.   Was the BIA required to consider the hardship of
         Ms. Nwaokolo’s United States citizen daughters
         in denying her motion to reopen and, if so, did the
         BIA adequately consider such hardship?
    2.   When the INS has reason to believe that removal
         of an alien parent will place the United States
         citizen child at risk of physical injury, does the
         INS have an obligation to notify the appropriate
         state authorities charged with protecting child wel-
         fare?
  IT IS FURTHER ORDERED that briefing in this appeal
shall proceed as follows:
    1.   Ms. Nwaokolo shall file her main brief by January
         27, 2003.
    2.   The INS shall file its response brief by February 26,
         2003.
16                                                No. 02-2964

     3.   Ms. Nwaokolo shall file her reply brief, if any, by
          March 12, 2003.
  Ms. Nwaokolo’s “Motion For Default Judgement [sic]
Based On Late Filing By Respondent,” filed on November
18, 2002, is DENIED.

A true Copy:
          Teste:

                            _____________________________
                            Clerk of the United States Court of
                              Appeals for the Seventh Circuit




                      USCA-02-C-0072—1-3-03